DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 11/30/2020, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 11/30/2020 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (US 20190377354, hereinafter Shalev; already of record) in view of Matsuno (US 20080221769 hereinafter Matsuno), and further in view of Gardner et al. (US 20190375429 hereinafter Gardner; already of record).
Regarding claims 1 and 10 (currently amended), Shalev teaches a vehicle and a method for visually displaying a current state of the vehicle in regards to operational constraints of the vehicle, the vehicle and the method comprising: 
one or more processors configured by machine-readable instructions to (See at least Shalev: Para. 0009, lines 1-5; Fig. 1, element 110, Para. 0063, lines 10-12):
…
lateral force of the vehicle, a current vehicle state of the vehicle, the current vehicle state representing current values of the lateral force of the vehicle or slew rate of the lateral force of the vehicle (See at least Shalev: Para. 0172, lines 1-19; Para. 0174);
determine, based on the lateral force, predicted boundaries of the current vehicle state (See at least Shalev: Para. 0174; Para. 0248, lines 19-32; Para. 0249, lines 9-28), wherein a breach of the predicted boundaries of the current vehicle state indicates undesirable values of the lateral force of the vehicle such that the lateral force is nearing operational constraints of the vehicle (See at least Shalev: Para. 0174; Para. 0239, lines 8-17; Para. 0245, lines 1-9; Para. 0251, lines 1-18);
determine a metric value of a metric representing a difference between the current vehicle state and the predicted boundaries of the current vehicle state (See at least Shalev: Para. 0245, lines 1-9; Para. 0251, lines 1-18,); and…
Yet, Shalev does not explicitly teach:
determine, based on sensors, the lateral force of the vehicle;…
… lateral force of the vehicle… lateral force…
effectuate display of the metric upon a visual display unit.
However, in the same field of endeavor, Matsuno teaches:
determine, based on sensors, the lateral force of the vehicle (See at least Matsuno: Para. 0032);…
… lateral force of the vehicle… lateral force (See at least Matsuno: Para. 0032)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle and the method for visually displaying a current state of the vehicle of Shalev, to incorporate lateral force, as taught by Matsuno, for the benefit of performing an optimal driving operation (see at least Matsuno: Para. 0010).

effectuate display of the metric upon a visual display unit.
However, in the same field of endeavor, Gardner teaches:
effectuate display of the metric upon a visual display unit (See at least Gardner: Fig. 3, 4 and 5, Para. 0005, lines 12-20; Para. 0019, lines 1-6).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle and the method for visually displaying a current state of the vehicle of Shalev in combination with Matsuno, to incorporate metric and trajectory display, as taught by Gardner, for the benefit of providing for improved driving assistance to help driver’s confidence and preventing potential accident situations effectively (see at least Gardner: Para. 0007, lines 1-4).

Regarding claims 2 and 11 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 1 and 10. Shalev further teaches:
wherein the one or more processors are further configured by machine-readable instructions to: generate contextual information (See at least Shalev: Para. 0172, lines 1-19), the contextual information characterizing a contextual environment surrounding the vehicle (See at least Shalev: Para. 0172, lines 1-19), wherein the contextual information includes values of contextual parameters of the vehicle (See at least Shalev: : Para. 0172, lines 1-19; Para. 0245, lines 1-9; Para. 0251, lines 1-18).

Regarding claims 3 and 12 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 2 and 11. Shalev further teaches: 
wherein the one or more processors are further configured by machine-readable instructions to:
lateral force, predicted threshold values of a trajectory metric (See at least Shalev: Para. 0172, lines 1-19; Fig. 8, Para. 0174, lines 14-19);
determine in an ongoing manner, based on the contextual information and the lateral force, a value of the trajectory metric representing a target position along a trajectory of the vehicle (See at least Shalev: Fig. 12, element 1212, Para. 0248, lines 8-12, lines 26-32; Para. 0249, lines 14-25); and…
Yet, Shalev does not explicitly teach:
… lateral force …
effectuate display of the metric upon the visual display unit.
However, in the same field of endeavor, Matsuno teaches:
… lateral force (See at least Matsuno: Para. 0032)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle and the method for visually displaying a current state of the vehicle of Shalev, to incorporate lateral force, as taught by Matsuno, for the benefit of performing an optimal driving operation (see at least Matsuno: Para. 0010).
Yet, Shalev in combination with Matsuno does not explicitly teach:
effectuate display of the trajectory metric upon the visual display unit.
However, in the same field of endeavor, Gardner teaches:
effectuate display of the trajectory metric upon the visual display unit (See at least Gardner: Fig. 4, Fig. 6, element 601, 603, Para. 0040, lines 1-6).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle and the method for visually displaying a current state of the vehicle of Shalev in combination with Matsuno, to incorporate metric and trajectory display, as taught by Gardner, for the benefit of providing for improved driving assistance to (see at least Gardner: Para. 0007, lines 1-4).

Regarding claims 4 and 13 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 3 and 12. Shalev further teaches:
wherein the thresholds of the trajectory metric account for obstacles in a roadway, lane boundaries, boundaries of the roadway, and/or vehicle width (See at least Shalev: Para. 0249, lines 14-25).

Regarding claims 5 and 14 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 3 and 12. Shalev further teaches:
wherein the one or more processors are further configured by machine-readable instructions to:
control, based on the metric and the trajectory metric, the vehicle such that the predicted boundaries of the current vehicle state are maximized (See at least Shalev: Para. 0215, lines 12-23), the metric value of the metric is maximized, and/or the value of the trajectory metric does not breach the predicted threshold values of the trajectory metric (See at least Shalev: Para. 0215, lines 12-23).

Regarding claims 6 and 15, Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 5 and 14. Shalev further teaches:
wherein the one or more processors are further configured by machine-readable instructions such that controlling, based on the metric and the trajectory metric, the vehicle includes controlling the vehicle wholly or partly (See at least Shalev: Para. 0249, lines 9-11).

claims 7 and 16 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 2 and 11. Shalev further teaches:
wherein the contextual environment includes direction of travel of the vehicle, number of lanes on a roadway, lane position of the vehicle on the roadway, position and motion of other vehicles, and/or obstacles in the roadway (See at least Shalev: Para. 0172, lines 1-19).

Regarding claims 8 and 17 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 3 and 12.
Yet, Shalev in combination with Matsuno does not explicitly teach:
wherein the display of the metric or the trajectory metric includes colors and/or sounds.
However, in the same field of endeavor, Gardner teaches:
wherein the display of the metric or the trajectory metric includes colors and/or sounds (See at least Gardner: Para. 0039, lines 1-8).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle and the method for visually displaying a current state of the vehicle of Shalev in combination with Matsuno, to incorporate metric and trajectory display with color, as taught by Gardner, for the benefit of providing for improved driving assistance to help driver’s confidence and preventing potential accident situations effectively (see at least Gardner: Para. 0007, lines 1-4).

Regarding claims 9 and 18 (currently amended), Shalev in combination with Matsuno and Gardner teaches the vehicle and the method of claims 1 and 10. Shalev further teaches:
of the vehicle include acceleration, brake engagement, yaw rate, sideslip, degree of steer, heading, and/or trajectory (See at least Shalev: Para. 0113, lines 14-18; Para. 0172, lines 1-8; Para. 0239, lines 12-17).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev in view of Gardner as applied to claim 1 above, and further in view of Park (US 20190217854 hereinafter Park; already of record).
Regarding claim 19 (new), Shalev in combination with Matsuno and Gardner teaches the vehicle of claim 1.
Yet, Shalev in combination with Matsuno and Gardner does not explicitly teach:
wherein the lateral force is the front lateral force that influences control of the vehicle.
However, in the same field of endeavor, Park teaches:
wherein the lateral force is the front lateral force that influences control of the vehicle (See at least Park: Para. 0015).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle state displaying system of Shalev in combination with Matsuno and Gardner, to incorporate front lateral force influences, as taught by Park, for the benefit of improving stability of a vehicle when the vehicle is turning on a descent inclined road (see at least Park: Para. 0002).

Regarding claim 20 (new), Shalev in combination with Matsuno and Gardner teaches the vehicle of claim 1.
Yet, Shalev in combination with Matsuno and Gardner does not explicitly teach:

However, in the same field of endeavor, Park teaches:
wherein the lateral force is indirectly actuated through a value of a steering angle operational parameter (See at least Park: Para. 0015).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle state displaying system of Shalev in combination with Matsuno and Gardner, to incorporate lateral force with respect to a steering angle parameter, as taught by Park, for the benefit of improving stability of a vehicle when the vehicle is turning on a descent inclined road (see at least Park: Para. 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663             

/TYLER J LEE/Primary Examiner, Art Unit 3663